Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 has been considered by
the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 cites “configured introduce the ambient air,” but the Examiner suggests it be corrected to “configured to introduce the ambient air.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim 5 is directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 5 recites that a sensor module “protruding towards the user’s skin,” and “facing the user’s skin” which positively recites the human body, as the broadest reasonable interpretation of “a user’s skin” includes a location on the human body. Suggested language would be “a close contact member configured to protrude towards the user’s skin” and “a bottom surface of the housing configured to face the user’s skin,” respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over
Uesaka (JP 2017/083337A), in view of Toshiyuki (JP 2010/281698A).

Uesaka does not teach a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor.
However, Toshiyuki teaches a reference sensor [fig. 1-2, element 24] disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor [par. 20-24];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor as taught by Toshiyuki, since the modification would provide the predictable results of using a reference sensor to acquire more accurate acetone measurements. 
Uesaka does not teach and a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement 
However, Toshiyuki teaches a signal processor [fig. 2, element 26] configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 23-26 and 57], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor [par. 23-26 and 61];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, teaches a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor, as taught by Toshiyuki, since the modification would provide the predictable results of using a reference sensor to acquire more accurate acetone measurements. 
Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Toshiyuki teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 37].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component 
Regarding claim 5, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], further comprising: a close contact member protruding toward the user's skin from a bottom surface of the housing facing the user's skin, the close contact member configured to surround the opening [par. 25].
Regarding claim 6, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], further comprising: a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber [par. 34].
Regarding claim 7, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], further comprising: a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 34].
Regarding claim 8, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an 
Uesaka does not teach a signal processor configured to process the electrical signals received from the measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a humidity in the first chamber by 10receiving the electrical signal from the humidity sensor.
However, Toshiyuki teaches a signal processor [fig. 2, element 26] configured to process the electrical signals received from the 15measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 23-26 and 57], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the humidity sensor [par. 23-26 and 61];
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, with a signal processor configured to process the electrical signals received from the 15measurement sensor and the humidity sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the humidity 
Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Toshiyuki teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 37].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value as taught by Toshiyuki, since the modification would provide the predictable results of minimizing damage to the device.
Regarding claim 9, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34]; a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 34]; 
Uesaka does not teach and a signal processor [fig. 5, element 40] configured to process the electrical signals received from the measurement sensor and the temperature sensor, 25wherein the 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, with a signal processor configured to process the electrical signals received from the 15measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the temperature sensor, as taught by Toshiyuki, since the modification would provide the predictable results of using a reference sensor to acquire more accurate acetone measurements. 
Uesaka does not teach a fat combustion measurement device that ignores the electrical signal received from the measurement sensor.
However, Toshiyuki teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 37].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, wherein the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value as taught by Toshiyuki, since the modification would provide the predictable results of minimizing damage to the device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka (JP 2017/083337A) and Toshiyuki (JP 2010/281698A) as applied to claim 1 above, and further in view of Simpson (U.S. Patent Number 10410538).  Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].  Neither Uesaka nor Toshiyuki teaches a fat combustion device wherein the measurement sensor and the reference sensor are of the same type.
However, Simpson teaches a fat combustion device, wherein the measurement sensor and the reference sensor are of the same type [col. 26, lines 54-65; col. 39: lines 51-64].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka and Toshiyuki, with a fat combustion device wherein the measurement sensor and the reference sensor are of the same type as taught by Simpson, since the modification would provide the predictable results of minimizing interreference of acetone calculations.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
Uesaka (JP 2017/083337A) and Toshiyuki (JP 2010/281698A) as applied to claim 1 above, and further in view of Piper (U.S. Patent Application Document 2010/0310425)

Neither Uesaka nor Toshiyuki teaches a wearable body fat combustion measurement device, further comprising: the reference sensor provided on the other surface of the printed circuit board facing the second chamber.
However, Piper teaches the reference sensor [element 74] provided on the other surface of the printed circuit board [element 78] facing the second chamber [par. 73].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka and Toshiyuki, with a wearable body fat combustion measurement device, further comprising: the reference sensor provided on the other surface of the printed circuit board facing the second chamber as taught by Piper, since the modification would provide the predictable results of reducing interreference between the reference and measurement sensors by separating the sensors.
Regarding claim 4, Uesaka further teaches a wearable body fat combustion measurement device [fig. 8; par. 25], further comprising: a guide passage formed to surround the measurement sensor [fig. 1, element 5] and configured to connect a surface of the printed circuit board on which the measurement sensor is provided [par. 38, element 31] and a surface of the housing on which the opening of the housing is formed [par. 11 and 23], so as to guide the gas passing through the opening to the measurement sensor [par. 25 and 38].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791